                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       at KNOXVILLE

  ALENE BURKE,                                    )
                                                  )
                 Plaintiff,                       )   Case No. 3:19-CV-229
                                                  )
  v.                                              )   Judge Curtis L. Collier
                                                  )   Magistrate Judge Guyton
  KIA MOTORS AMERICA, INC.,                       )
                                                  )
                 Defendant.                       )


                                      MEMORANDUM

         Before the Court are two motions by Plaintiff, Alene Burke, and one motion by Defendant,

  Kia Motors America, Inc. Plaintiff moves to amend her complaint under Rule 15(a) of the Federal

  Rules of Civil Procedure to add a new party, Parkside Kia, as a defendant. (Doc. 25.) Plaintiff

  also moves to add Parkside Kia as a defendant under Rule 21 of the Federal Rules of Civil

  Procedure. (Doc. 26.) Defendant responded in opposition to both motions (Doc. 28), and Plaintiff

  replied (Doc. 29). Defendant moves for summary judgment under Rule 56 of the Federal Rules

  of Civil Procedure. (Doc. 31.) Plaintiff has not responded, and the time to do so has expired. See

  E.D. Tenn. L.R. 7.1(a).

         The motions are now ripe. For the reasons set out below, Plaintiff’s motions to amend and

  add (Docs. 25, 26) will be DENIED and Defendant’s motion for summary judgment (Doc. 31)

  will be GRANTED.




Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 1 of 12 PageID #: 317
  I.     BACKGROUND

         Plaintiff bought a used 2013 Kia Sorento (the “Sorento”) no later than 2014.1

         In March 2017, Defendant initiated a recall of some 2013 Kia Sorentos based on the

  possibility of premature bearing wear in gasoline direct injection engines, which could result in

  fires under the hood, among other problems.           In October 2017, Plaintiff took her Sorento to

  Parkside Kia for inspection and service pursuant to the recall. In is unclear whether Parkside Kia

  did any work on the Sorento during this visit. In any case, Parkside Kia told Plaintiff, either then

  or later, that her Sorento did not have the problem that was the target of the recall. (Doc. 31-4 [Pl.

  Dep.] at 7–8.)

         On June 17, 2018, a fire started under the hood of the Sorento as it was idling in a parking

  lot. Plaintiff was able to get herself and her husband, who had recently had a leg amputation, out

  of the vehicle safely. The only damage the fire caused was to the Sorento itself.

         Plaintiff filed her lawsuit in this Court on June 29, 2019, alleging Defendant had engaged

  in deceptive practices in concealing the defect that caused the fire and had breached implied

  warranties to Plaintiff. (Doc. 1.)

         An engineer employed by Defendant inspected the Sorento on September 5, 2019, and has

  opined that the fire was not caused by any issues related to the recall, but was an electrical fire at

  or near the starter. (Doc. 31-3.) At the time of the fire, there was a rebuilt aftermarket starter

  attached with improvised wiring and connectors. (Id.)




         1
           The date of purchase, and more specifically whether there is a genuine issue of fact as to
  the date of purchase, is material to resolving Defendant’s motion for summary judgment. The
  Court will discuss the evidence regarding the date of purchase below. See infra § III(B)(1).

                                                    2


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 2 of 12 PageID #: 318
         On December 30, 2019, Plaintiff filed motions to amend her complaint and to add Parkside

  Kia as a defendant under Rules 15 and 21 of the Federal Rules of Civil Procedure, respectively.

  (Docs. 25, 26.) On January 7, 2020, Plaintiff filed her proposed amended complaint, which alleges

  that Parkside Kia’s negligent inspection or negligent repair work caused the fire. (Doc. 27.) The

  proposed amended complaint names Defendant in the caption, but does not mention Defendant in

  the body of the document. (Id.) Defendant responded in opposition to Plaintiff’s motions to amend

  and add on January 13, 2020. (Doc. 28.) Plaintiff replied on January 29, 2020. (Doc. 29.)

         On March 4, 2020, Defendant filed a motion for summary judgment. (Doc. 31.) Plaintiff

  has not responded, and the time to do so has expired.



  II.    STANDARD OF REVIEW

         A.      Amendment of Pleadings

         A party may amend his or her pleading as a matter of course once within twenty-one days

  either of serving the pleading or of the service of the opposing party’s responsive filing. Fed. R.

  Civ. P. 15(a)(1). After that, the party may amend “only with the opposing party’s written consent

  or the court’s leave.” Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when justice

  so requires.” Id. Under the Local Rules of this Court,

         A party who moves to amend a pleading shall attach a copy of the proposed
         amended pleading to the motion. Any amendment to a pleading . . . shall, except
         by leave of Court, reproduce the entire pleading as amended and may not
         incorporate any prior pleading by reference. A failure to comply with this rule may
         be grounds for denial of the motion.

  E.D. Tenn. L.R. 15.1.




                                                  3


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 3 of 12 PageID #: 319
         B.      Joinder of Parties

         A person must be joined as a defendant in an action if he or she is subject to service of

  process, if joinder will not deprive the court of subject matter jurisdiction, and if the court cannot

  grant complete relief among the existing parties in that person’s absence. Fed. R. Civ. P. 19(a)(1).

         A person may be joined as a defendant in an action if:

          (A) any right to relief is asserted against them jointly, severally, or in the
              alternative with respect to or arising out of the same transaction, occurrence,
              or series of transactions or occurrences; and

          (B) any question of law or fact common to all defendants will arise in the action.

  Fed. R. Civ. P. 20(a)(2). Rule 21 provides a mechanism for applying the joinder provisions of

  Rule 20. See, e.g., Karmanos v. Baker, 617 F. Supp. 809, 814 (E.D. Mich. Sept. 13, 1985)

  (following Rule 21 to effectuate requirements of Rule 20(a)). Under Rule 21, a court may add or

  drop a party at any time, on just terms, either on a party’s motion or on its own initiative. Fed. R.

  Civ. P. 21. Whether to grant a motion to join a new party under Rule 21 is within the court’s

  discretion. Studebaker Corp. v. Algripco, Inc., 331 F. Supp. 375, 377–78 (N.D. Ohio 1970) (citing

  Switzer Bros., Inc. v. Byrne, 242 F.2d 909, 913 (6th Cir. 1957)) (motion to add parties is addressed

  to sound discretion of court).

         C.      Summary Judgment

         Summary judgment is proper when “the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). The moving party bears the burden of demonstrating no genuine issue of material fact

  exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349 F.3d 888, 897

  (6th Cir. 2003). The Court should view the evidence, including all reasonable inferences, in the

  light most favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

                                                    4


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 4 of 12 PageID #: 320
  Corp., 475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc. v. Eliadis Inc., 253 F.3d 900, 907 (6th

  Cir. 2001).

         To survive a motion for summary judgment, “the non-moving party must go beyond the

  pleadings and come forward with specific facts to demonstrate that there is a genuine issue for

  trial.” Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). Indeed, a “[plaintiff] is

  not entitled to a trial on the basis of mere allegations.” Smith v. City of Chattanooga, No. 1:08-

  cv-63, 2009 WL 3762961, at *2–3 (E.D. Tenn. Nov. 4, 2009) (explaining the court must determine

  whether “the record contains sufficient facts and admissible evidence from which a rational jury

  could reasonably find in favor of [the] plaintiff”). In addition, should the non-moving party fail to

  provide evidence to support an essential element of its case, the movant can meet its burden of

  demonstrating no genuine issue of material fact exists by pointing out such failure to the court.

  Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989).



  III.   DISCUSSION

         Because “[a]n amended complaint supersedes an earlier complaint for all purposes,” In re

  Refrigerant Compressors Antitrust Litig., 731 F.3d 586, 589 (6th Cir. 2013), courts generally deny

  pending motions directed to an initial complaint as moot after the complaint is amended, see, e.g.,

  Lopez v. Metro. Gov't of Nashville, No. 3:07-CV-0799, 2008 WL 913085, at *2 (M.D. Tenn. Apr.

  1, 2008) (denying motion for summary judgment after amendment); Ware v. C.R. Bard, Inc., No.

  1:07-CV-172, 2007 WL 2463286, at *2 (E.D. Tenn. Aug. 28, 2007) (denying motion to dismiss

  original complaint as moot after amendment). The Court will therefore consider Plaintiff’s

  motions to amend and add a party before considering Defendant’s motion for summary judgment.



                                                   5


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 5 of 12 PageID #: 321
          A.      Motions to Amend and Join Party

          Plaintiff seeks the same relief—permission to file an amended complaint naming Parkside

  Kia as a defendant—through two motions: a motion to amend her complaint under Rule 15 (Doc.

  25), and a motion to add a party under Rule 21 (Doc. 26).

          Local Rule 15.1 requires a party who wishes to amend a pleading to “attach a copy of the

  proposed amended pleading to the motion,” and to “reproduce the entire pleading as amended and

  . . . not incorporate any prior pleading by reference,” unless by leave of Court. E.D. Tenn. L.R.

  15.1. The same Rule explicitly warns that failure to comply may be grounds to deny the motion.

  Id. The Court has previously instructed the parties in this case on the importance of following the

  Local Rules in their filings. (Doc. 13 at 3.) The Court has also, separately, denied a previous

  motion to amend by Plaintiff based on her failure to attach a proposed amended complaint to the

  motion as required by Local Rule 15.1. (Doc. 17 at 1–2.)

          Plaintiff’s proposed amended complaint does not comply with Local Rule 15.1. It is not a

  copy of “the entire pleading as amended,” ED. Tenn. L.R. 15.1, in that it lacks “a short and plain

  statement of the grounds for the court’s jurisdiction,” as required by Rule 8(a)(1). In this regard,

  it recites only that it is brought “pursuant to Rule 15 as well as Rule 21 of the Federal Rules of

  Civil Procedure,” neither of which is a basis for subject matter jurisdiction. (See Doc. 27 ¶ 1.)

  While Rule 8(a)(1) excuses a plaintiff from this requirement where “the court already has

  jurisdiction and the claim needs no new jurisdictional support,” that exception does not apply here,

  in a diversity action to which Plaintiff seeks to add a party. In fact, the proposed pleading does

  not contain any allegations from which the Court could determine the citizenship of the party

  Plaintiff wishes to join.



                                                   6


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 6 of 12 PageID #: 322
          The proposed amended complaint also appears not to be a copy of “the entire pleading as

  amended,” ED. Tenn. L.R. 15.1, in that it mentions Defendant in the document’s caption, but not

  in its body. Any allegations and claims against Defendant, therefore, would have to be found in

  the original complaint.

          Finally, the proposed amended complaint violates the requirement that an amended

  pleading cannot incorporate a prior pleading by reference. The proposed amended complaint

  refers to the original complaint regarding factual allegations twice in a single paragraph.2 (Doc.

  27 ¶ 2 (“As stated in the original Complaint . . . .”).)

          While leave to amend should be freely given under Rule 15(a)(2) where justice requires,

  justice does not require leave to amend here. Plaintiff has not argued the Court “cannot accord

  complete relief” between herself and Defendant in Parkside Kia’s absence, even if the joinder of

  would not destroy diversity. See Fed. R. Civ. P. 19(a)(1). The Court further notes that its

  disposition of Plaintiff’s motions leaves intact Plaintiff’s ability to pursue a separate action against

  Parkside Kia for its alleged negligence in October 2017. See Tenn. Code Ann. § 28-3-105(1)

  (actions for injuries to personal property under Tennessee law must be started within three years

  of accrual).

          Based on the failure of the proposed amended complaint to satisfy Rule (8)(a)(1),

  Plaintiff’s violations of Local Rule 15.1, the Court’s previous admonition to follow the Local

  Rules, and the Court’s analysis of the interests of justice, the Court will DENY Plaintiff’s motion




          2
          Plaintiff did not attach a copy of her proposed amended complaint to her motion to amend.
  (Doc. 25.) However, she did file it a week later. (Doc. 27.) Because any prejudice to Defendant
  was cured by Plaintiff’s later filing, and given the other problems the Court has discussed, the
  Court does not take this violation of the rule into account in its analysis.

                                                     7


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 7 of 12 PageID #: 323
  to amend (Doc. 25). For the same reasons, the Court does not find it appropriate to exercise its

  discretion to allow joinder under Rule 21 and will also DENY Plaintiff’s motion to add (Doc. 26).

         B.      Summary Judgment

         Defendant filed its motion for summary judgment on March 4, 2020. (Doc. 31.) Plaintiff’s

  response was due on March 25, 2020. See E.D. Tenn. L.R. 7.1(a) (answering brief to dispositive

  motion is due twenty-one days after opening brief). Nearly three weeks have passed since the

  deadline expired, and Plaintiff has not responded to the motion for summary judgment. The Local

  Rules of this Court provide that “[f]ailure to respond to a motion may be deemed a waiver of any

  opposition to the relief sought.” E.D. Tenn. L.R. 7.2.

         Nevertheless, a court “cannot grant summary judgment in favor of a movant simply

  because the adverse party has not responded. The court is required, at a minimum, to examine the

  movant’s motion for summary judgment to ensure that he has discharged [his initial] burden.”

  Stough v. Mayville Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998) (alteration in original) (quoting

  Carver v. Bunch, 946 F.2d 451, 454 (6th Cir. 1991)). Moreover, the Federal Rules of Civil

  Procedure “require that the party filing a motion for summary judgment ‘always bears the burden

  of demonstrating the absence of a genuine issue as to a material fact.’” Stough, 138 F.3d at 614

  (quoting Carver, 946 F.2d at 454). Therefore, the Court will proceed to consider whether

  Defendant has discharged its burden on summary judgment, notwithstanding Plaintiff’s failure to

  respond.

         Plaintiff’s complaint contains four counts, but it does not specifically identify the legal

  sources of these four causes of action. (Doc. 1 at 15–20.) In the “Introduction” section of the

  complaint, Plaintiff describes her causes of action as being brought “under state consumer

  protection statutes” and for “breach of implied warranty.” (Id. ¶ 11.) Count One alleges Defendant

                                                  8


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 8 of 12 PageID #: 324
  engaged in certain “unfair and deceptive acts” and practices to conceal a defect in the Sorento’s

  engine (id. ¶ 63); Count Two alleges Defendant engaged in “unfair competition and unfair,

  unlawful or fraudulent business practices” related to the engine defect (id. ¶ 70); Count Three

  alleges Defendant disseminated “statements that were untrue or misleading . . . to consumers”

  about the safety and reliability of the Sorento (id. ¶¶ 75, 76); and Count Four alleges Defendant

  made and breached implied warranties to Plaintiff of merchantability and fitness for a particular

  purpose of the Sorento (id. ¶¶ 81–85). Therefore, the Court concludes that Counts One, Two, and

  Three assert the consumer-protection-act claims to which Paragraph 11 refers and Count Four

  assert the implied-warranty claims to which Paragraph 11 refers.

                1.      Consumer-Protection Claims

         The Complaint does not identify the consumer-protection statute under which Plaintiff

  asserts her consumer-protection-act claims. Because the Court’s subject matter jurisdiction is

  based on diversity of citizenship (Doc. 17 at 2), the Court must apply the substantive law of the

  forum state, Tennessee, see Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Tennessee’s

  consumer-protection statute is the Tennessee Consumer Protection Act of 1977 (the “TCPA”),

  Tenn. Code Ann. §§ 47-18-101 et seq. The Court will therefore consider Counts One, Two, and

  Three as having been brought under the TCPA.

         Defendant argues it is entitled to judgment on all of Plaintiff’s claims under the TCPA

  based on the statute of repose. The TCPA establishes a statute of repose of “five (5) years after

  the date of the consumer transaction giving rise to the claim for relief.” Tenn. Code Ann. § 47-

  18-110; see also Audio Visual Artistry v. Tanzer, 403 S.W.3d 789, 810 (Tenn. Ct. App. 2012)

  (TCPA statute of repose is five years from date of transaction). Whether Plaintiff purchased the



                                                 9


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 9 of 12 PageID #: 325
  Sorento more than five years before she filed her lawsuit on June 21, 2019, is, therefore, material

  to Defendant’s motion.3

         Plaintiff’s complaint alleges a purchase date of 2014. (Doc. 1 ¶ 13.) A purchase date in

  the latter half of 2014 would make the transaction timely under the five-year statute of repose.

  Defendant, however, asserts it is undisputed that Plaintiff bought the Sorento on June 11, 2013,

  six years before filing her lawsuit. Defendant supports its assertion by submitting a certified copy

  of the official vehicle registration form from the Vehicle Services Division of the Tennessee

  Department of Revenue, which states Plaintiff bought the Sorento on June 11, 2013. (Doc. 31-1

  at 2.) Defendant also submits a Carfax vehicle history report reflecting a purchase date of June

  11, 2013, by the second of two owners, from Lenoir City Ford. (Doc. 31-2 at 3.) Finally,

  Defendant submits deposition testimony by Plaintiff that she bought the Sorento used from Lenoir

  City Ford, that she cannot recall the date of the purchase, and she thinks she might have had the

  Sorento for three years before the 2018 fire. (Doc. 31-4 at 3.)

         Defendant has discharged its initial burden to demonstrate the absence of a genuine issue

  as to a June 11, 2013, date of purchase. See Stough, 138 F.3d at 614 (describing burden when

  there is no response to motion for summary judgment). Defendant has supported its assertion with

  citations to “particular parts of materials in the record,” specifically “depositions[] [and]

  documents,” showing a June 11, 2013, date of purchase. See Fed. R. Civ. P. 56(c)(1)(A). The

  contrary allegation of a 2014 purchase in Plaintiff’s complaint does not create a genuine issue of

  fact on this question. See Chao, 285 F.3d at 424 (non-moving party must go beyond the pleadings



         3
            Defendant also makes and supports allegations regarding the purchase date of the Sorento
  by its first consumer-owners. Defendant does not, however, argue that the Court should use that
  date as the date of the “consumer transaction” for purposes of the statute of repose.

                                                  10


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 10 of 12 PageID #: 326
  to show a genuine issue for trial). Nor can Plaintiff’s speculation during her deposition that she

  might have had the Sorento for three years before the June 2018 fire create a genuine issue of fact.

  Plaintiff testified that she did not know the purchase date, and her further speculation does not

  create an issue for trial. See K.V.G. Props., Inc. v. Westfield Ins. Co., 900 F.3d 818, 823 (6th Cir.

  2018) (“[I]t is well-established in our case law that a party may not avoid summary judgment by

  resorting to ‘speculation, conjecture, or fantasy.’”) (quoting Lewis v. Philip Morris Inc., 355 F.3d

  515, 533 (6th Cir. 2004)).

         Plaintiff bought the Sorento on June 11, 2013. She filed her lawsuit on June 21, 2019, just

  over six years later. (Doc. 1.) The TCPA establishes a five-year statute of repose. Tenn. Code

  Ann. § 47-18-110. Defendant is therefore entitled to judgment as a matter of law on Plaintiff’s

  causes of action under the TCPA. The Court will GRANT Defendant’s motion for summary

  judgment as to Counts One, Two, and Three.

                 2.      Implied-Warranty Claims

         Defendant argues that Plaintiff’s claims for the breach of the implied warranties of

  merchantability and fitness for a particular purpose in Count Four are barred by the statute of

  limitations.

         Tennessee’s enactment of the Uniform Commercial Code establishes a four-year statute of

  limitations for actions for the breach of a contract for a sale of goods. Tenn. Code Ann. § 47-2-

  275(1). This statute of limitations applies to actions for the breach of the implied warranties of

  merchantability and fitness for a particular purpose. Layman v. Keller Ladders, Inc., 455 S.W.2d

  594, 596 (Tenn. 1970).

         As discussed above, there is no genuine factual dispute that Plaintiff bought the Sorento on

  June 11, 2013. She filed her lawsuit on June 21, 2019, just over six years later. (Doc. 1.) Plaintiff’s

                                                    11


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 11 of 12 PageID #: 327
  causes of action for breach of the implied warranties of merchantability and fitness for a particular

  purpose are therefore barred by the four-year statute of limitations. The Court will GRANT

  Defendant’s motion for summary judgment as to Count Four.



  IV.    CONCLUSION

         Plaintiff’s motions to amend and add a party (Docs. 25, 26) will be DENIED based on the

  failure of the proposed amended complaint to satisfy Rule (8)(a)(1), Plaintiff’s violations of Local

  Rule 15.1, the Court’s previous admonition to follow the Local Rules, and the Court’s analysis of

  the interests of justice under Rule 15(a)(2) and the Court’s discretion under Rule 21. Defendant’s

  motion for summary judgment (Doc. 31) will be GRANTED based on the applicable statutes of

  repose and limitations.


         An appropriate order will enter.


                                                        /s/___________________________
                                                        CURTIS L. COLLIER
                                                        UNITED STATES DISTRICT JUDGE




                                                   12


Case 3:19-cv-00229-CLC-HBG Document 35 Filed 04/17/20 Page 12 of 12 PageID #: 328
